DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy et al. (US 2015/0056576) in view of Tjioe et al. (US 2013/0244197).
Nikolskiy shows a method for constructing a restoration comprising the steps of measuring by means of a dental camera a dental situation and generating a 3D model therefrom (equivalent to intraoral scanner of Nikolskiy; [0035], [0040] “digital model”); applying a computer-assisted detection algorithm to the 3D model to automatically determine without user interaction a type of restoration to be inserted ([0059] in particular shows the automatic type selection and placement of a restoration without user interaction); wherein the dental situation has at least one preparation or an implant-supported mesostructured for inserting the restoration to be produced (“preparation tooth 504” for instance); wherein based on the 3D model of the dental situation, a shape of the preparation is analyzed by the system and said type of restoration is selected ([0059]).  With respect to claim 2, the type may be an inlay, crown, bridge, abutment, pontic, or veneer (“such as a crown”).  With respect to claim 5, [0059] discusses basing the restoration on the adjacent teeth.  With respect to claim 7, the determined type of restoration is display to a user with the aid of a display device ([0041] discusses the display; [0101] also discusses the restoration displayed).  With respect to claim 8, the type of restoration and tooth number are used to construct the restoration ([0059] and [0061] discuss type and number for the restoration).  With respect to claim 10, type of restoration or tooth number are used to specify a material for the restoration ([0052] discusses the intended thickness of the restoration determining the material).
Nikolskiy discloses the device as previously described above, but fails to show the design program utilizing an artificial neural network comprising one or more convolutional neural networks.
Tjioe similarly teaches a dental restoration system wherein the algorithm may optionally include a neural network ([0041] and [0103] for instance) and the color of the prosthesis model is based on residual/adjacent teeth (“color matching module”; [0042] for instance). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nikolskiy’s system by including an artificial neural network to handle at least some of the processing and color choice as taught by Tjioe in order to utilize known computer methods in the dental art and provide accurate color choices to match surrounding dentition.  Tjioe does not explicitly mention a convolutional neural network, however the Office takes official notice that this is a very well known type of artificial neural network.  It is also noted that the artificial neural network limitations in the claims are just a general recitation of their generic use, rather than specific steps of teaching the network or what data is provided to it for teaching that may distinguish it from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772